                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

PAIGE M. RAY,                                    )
                                                 )
                      Plaintiff,                 )
                                                 )
v.                                               )   Case No. 20-04203-CV-C-MDH
                                                 )
UNITED STATES OF AMERICA                         )
                                                 )
                                                 )
                      Defendant.                 )


                                            ORDER
       Before the Court is Defendant’s Motion for Summary Judgment (Doc. 53). For the reasons

set forth herein, the Motion is DENIED.

                                       BACKGROUND

       Phillip Howell was employed by the USPS as a Tractor Trailer Operator on December 30,

2018, and was acting in the scope and course of his employment as a truck driver for USPS at the

time of the collision at issue in this case. Howell was hauling mail from St. Louis to Columbia at

approximately 1:15 a.m. At Columbia, Howell exited westbound I-70, stopped at a red light at the

top of the off ramp, then when the light became green, he turned left, southbound on US 63

Connector. Howell had traveled through two green lights and then was approaching the

intersection of US 63 Connector and eastbound/westbound Conley Road/I-70 Drive Southeast just

north of the US 63 on ramp. As he approached the intersection, Howell alleges he was going

approximately 25-30 miles per hour, under the posted speed limit of 45 miles per hour. Howell

also alleges the he had the green light and proceeded through the intersection of US 63 Connector

at Conley Road/I-70 Drive Southeast.



                                                1

         Case 2:20-cv-04023-MDH Document 61 Filed 05/06/21 Page 1 of 7
       According to Howell, Plaintiff Paige Ray’s vehicle “quickly came through the intersection”

from eastbound Conley Road (from Howell’s right) and was immediately in front of Howell’s

truck. At the time of the collision, the traffic lights governing vehicular movement through the

intersection of US 63 Connector and Conley Road/I-70 Drive Southeast were on “free mode”

meaning that the light for northbound/southbound traffic on US 63 Connector remained green until

such time that a light change was triggered from a side street like Conley Road/I-70 Drive

Southeast. The traffic lights at this intersection were programmed so there could not be conflicting

green lights. Howell claims that he slammed on his brakes and swerved to avoid the collision, but

because Plaintiff’s vehicle so rapidly appeared in the intersection in front of him, he had no time

to react and he could not have avoided the collision. Howell testified that his vehicle pushed

Plaintiff’s vehicle 20-30 feet before the vehicles came to rest. Plaintiff’s expert points to evidence

he contends indicates the vehicles moved 310 feet after impact. According to Plaintiff’s expert’s

opinion, Howell ran the red light while driving at more than 50 mph. He opines it was Plaintiff’s

vehicle which was travelling through a green light.

       Plaintiff Paige Ray has no recollection of the facts surrounding this collision which she

attributes to a severe traumatic brain injury she allegedly suffered as a result of the collision.

Nathan Turner, Columbia Police Officer, investigated the accident and was not able to determine

which driver ran the red light. While he did not attempt to reconstruct the accident, he apparently

had no reason to disbelieve Howell. There are no eyewitnesses to the collision other than the two

drivers, Howell and Plaintiff.

       Plaintiff alleges negligence pursuant to the Federal Tort Claims Act, 28 U.S.C. § 2671,

against Defendant after Plaintiff suffered numerous injuries. Plaintiff claims that as a direct and

proximate result of the injury set forth above, Plaintiff expects to continue to incur medical,



                                                  2

         Case 2:20-cv-04023-MDH Document 61 Filed 05/06/21 Page 2 of 7
therapeutic, rehabilitative, and other expenses in the future exceeding $700,000. Plaintiff also

claims she has experienced and will continue to experience pain and suffering and is now

permanently disabled. Plaintiff also claims past and future lost income.

                                           STANDARD

       Summary judgment is proper where, viewing the evidence in the light most favorable to

the non-moving party, there are no genuine issues of material fact and the moving party is entitled

to judgment as a matter of law. Fed. R. Civ. P. 56(a); Reich v. ConAgra, Inc., 987 F.2d 1357, 1359

(8th Cir. 1993). “Where there is no dispute of material fact and reasonable fact finders could not

find in favor of the nonmoving party, summary judgment is appropriate.” Quinn v. St. Louis

County, 653 F.3d 745, 750 (8th Cir. 2011). Initially, the moving party bears the burden of

demonstrating the absence of a genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S.

317, 323 (1986). If the movant meets the initial step, the burden shifts to the nonmoving party to

“set forth specific facts showing that there is a genuine issue for trial.” Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986). To satisfy this burden, the nonmoving party must “do more than

simply show there is some metaphysical doubt as to the material facts.” Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986).

       A question of material fact is not required to be resolved conclusively in favor of the party

asserting its existence. Rather, all that is required is sufficient evidence supporting the factual

dispute that would require a jury to resolve the differing versions of truth at trial. Anderson v.

Liberty Lobby, Inc., 477 U.S. at 248-249. Further, determinations of credibility and the weight to

give evidence are the functions of the jury, not the judge. Wierman v. Casey’s General Stores, et

al., 638 F.3d 984, 993 (8th Cir. 2011).




                                                  3

         Case 2:20-cv-04023-MDH Document 61 Filed 05/06/21 Page 3 of 7
                                          DISCUSSION

       Tort claims under the FTCA are analyzed in accordance with the law of the place where

the act or omission occurred. 28 U.S.C. § 1346(b). The alleged act occurred in Missouri. In a

Missouri negligence action, a plaintiff must establish the following elements:

   1. The existence of a duty to conform to a certain standard of conduct to protect others against

       unreasonable risks;

   2. Breach of the duty;

   3. Proximate cause; and

   4. Actual damages.

Pyle v. Layton, 189 S.W.3d 679, 682-683 (Mo. App. S.D. 2006) (citing Sanders v. Slayden, 944

S.W.2d 228, 230 (Mo. App. W.D. 1997)).

       Missouri law requires that operators of motor vehicles on the public roadways of Missouri

use the highest degree of care. Mo. Rev. Stat. § 304.012; see also Stronger v. Riggs, 85 S.W.3d

703, 706-707 (Mo. App. W.D. 2002); Crane v. Drake, 961 S.W.2d 897, 901 (Mo. App. W.D.

1998). Negligence is ordinarily a question for the fact finder, and always is when the evidence on

the issue is conflicting or where, the facts being undisputed, different minds might reasonably draw

different conclusions from them. Luallen v. Reid, 58 S.W.3d 50, 53 (Mo. App. W.D. 2001).

       Defendant argues that the factual determination of a breach of duty in this case should be

decided by the Court on summary judgment:

       This case presents an unusual situation where there is only one witness to the events
       that occurred. The driver of the postal vehicle, Howell, steadfastly maintains that
       his light was green. Plaintiff honestly and credibly admits that she has no
       recollection of the accident. The reporting Columbia Police Officer, Nathan Turner,
       could not determine who ran the red light and there were no witnesses to the
       accident. Given this state of facts, summary judgment is appropriate.

       (Doc. 53, p. 6).

                                                 4

         Case 2:20-cv-04023-MDH Document 61 Filed 05/06/21 Page 4 of 7
Plaintiff maintains that there exists a genuine dispute of material fact. Plaintiff bases her factual

contentions on the expert opinion of David H. Nelson, a practitioner in the field of accident

reconstruction. Mr. Nelson states in his affidavit, in part, that to a reasonable degree of scientific

certainty:

   A. When Plaintiff was a significant distance west of the stop line for eastbound traffic
      on Conley road at the intersection of Conley Road and US63 Connector, she would
      have been detected by the VIVDS causing an immediate signal change from green
      to yellow for traffic on US63 south, including for Howell. Howell’s light changed
      to red 4.8 seconds later. Plaintiff’s light changed to green 1.8 seconds after that.
   B. Immediately before the collision plaintiff Ray had a green traffic signal and Howell
      had a red traffic signal. Howell entered the intersection in violation of a red light.
   C. At the time of the collision plaintiff Ray’s speed was approximately 15 miles per
      hour or less.
   D. After collision, the speed of the two vehicles moving as one unit was approximately
      50 miles per hour.
   E. Because the after-impact speed of Howell was determined to be 50 miles per hour,
      his speed at collision would have been greater than 50 miles per hour. Howell was
      speeding at the time of the collision.

   (Doc. 58-3, pp. 4-5).

       Defendant argues that Plaintiff’s use of the expert here in not an appropriate use of an

expert and cannot be used to bar entry of summary judgment in this case. Defendant contends that

Mr. Nelson’s expert opinions are not proper under Fed. R. Evid. 702 and are based solely on

speculations and hypotheses “in an effort to create a sham issue of fact as to the credibility of the

only eyewitness to the accident.” (Doc. 60, p. 4). In Eckelkamp v. Beste, 315 F.3d 863, 867-68 (8th

Cir. 2002), the Eighth Circuit noted that summary judgment may be appropriate if the “expert

opinion is fundamentally unsupported and therefore of no assistance to the trier of fact.” Id.

Defendant argues that Mr. Nelson’s findings are not based on proper methodologies and therefore

are inadmissible.

       Mr. Nelson’s affidavit asserts that his findings are founded on: understanding of how the

signals at the subject intersection are designed to work and an understanding of how they are

                                                  5

         Case 2:20-cv-04023-MDH Document 61 Filed 05/06/21 Page 5 of 7
programmed by the Missouri Department of Transportation; knowledge of how traffic signals at

the subject intersection operate in fact based on extensive observation; extensive, frame-by-frame

review of video of the operation of the signals; extensive observation of driver behavior at the

subject intersection and elsewhere; intensive, frame-by-frame review of video of drive behavior at

the subject intersection and elsewhere; determination of the pre-impact speed of the plaintiff based

upon Newton’s Laws of Motion and other calculations and scientific determinations based on

facts; determination of the after-impact speed of the colliding vehicles based upon Newton’s Laws

of Motion and other calculations and scientific determinations based on fact and its implication for

Howell’s speed at collision; an analysis of the statements and admissions made by Howell, and

their dissonance with the scientific principles and factual evidence; study of the visibility of traffic

from the perspective of Howell and the plaintiff; and his extensive training and experience in the

field of accident investigation and accident reconstruction. (Doc. 58-3, pp. 2-3).

        The expert opinions provided by Plaintiff are sufficient to create a reasonable factual

dispute as to the cause of the accident and therefore, bar entry of summary judgment. Challenges

to the expert’s methodology are appropriate for cross examination and may impact the weight

which they should be given. However, reasonable fact questions exist as to whether or not Howell

was negligent in his operation of his motor vehicle and if such negligence caused or contributed

to the accident at issue. Mr. Nelson’s opinions create a genuine dispute of material fact, and the

resolution of this case requires determinations as to facts and credibility at trial. Defendant is not

entitled to a judgment as a matter of law. Fed. R. Civ. P. 56(c).




                                                   6

          Case 2:20-cv-04023-MDH Document 61 Filed 05/06/21 Page 6 of 7
                                     CONCLUSION

      For the reasons set forth above in this Order, Defendant’s Motion for Summary Judgment

(Doc. 53) is DENIED.



IT IS SO ORDERED.

Dated: May 6, 2021                                      /s/ Douglas Harpool______
                                                        DOUGLAS HARPOOL
                                                        United States District Judge




                                            7

        Case 2:20-cv-04023-MDH Document 61 Filed 05/06/21 Page 7 of 7
